DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a power management circuit, comprising: an ultrasonic transmitter configured to generate an ultrasonic signal having a set of transmitted ultrasonic signal attributes; an ultrasonic receiver configured to detect the ultrasonic signal having a set of received ultrasonic signal attributes; wherein the power management circuit is configured to be embedded in a device and cause the device to be operated at a first power level and a second power level; and a proximity detection circuit configured to transition the device from the first power level to the second power level in response to a preselected difference between the transmitted set of ultrasonic signal attributes and the received set of ultrasonic signal attributes; a connector coupled to the device and configured to be coupled to a cable: wherein the connector and cable are configured to carry the first power level and the second power level from a power source; wherein the proximity detection circuit is configured to transition the device from the first power level to the second power level in response to an object near the cable.
Regarding claims 2 – 14, and 17 -21, the claims are dependent upon claim 1 and are therefore allowable.


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/11/2021, with respect to claims 1-14 and 17-21 have been fully considered and are persuasive.  The rejection of claims 1-14 and 17-21 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859